Citation Nr: 1218652	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-27 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chronic lumbar strain with history of herniated nucleus pulposus (HNP) at L5-S1.

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the left shoulder (claimed as left shoulder injury and impingement).

3.  Entitlement to an initial compensable disability rating for seborrheic dermatitis of the scalp.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The Veteran served on active duty from May 1982 to December 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.


REMAND

The Board observes that the most recent VA examinations of the disabilities at issue in this appeal were performed in November 2007, more than four years ago.

Additionally, in his August 2008 substantive appeal, the Veteran claimed that his disabilities had increased in severity.  

The U. S. Court of Appeals for Veterans Claims has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).   

Therefore, to ensure that the record reflects the current severity of the disabilities at issue, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims.  In addition, a copy of any pertinent records in Virtual VA that have not been associated with the claims folder should be associated with the claims folder so that they are available for review in connection with the examinations ordered below.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected lumbar spine disability and left shoulder disability.  The claims file must be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The Veteran also should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity of his service-connected dermatitis of the scalp.  

The claims file must be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the AMC or the RO should re-adjudicate the Veteran's claims in light of all the evidence of record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

